DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 December 2017.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 3-5, 12-14 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 3-5, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, 12, 
(a) “the predetermined threshold”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “the predetermined threshold of the real result”.
(b) “providing the second output when the predicted result exceeds the predetermined threshold”, according to parent claim 2, 12 and specification [0048], the threshold is applied compared with the difference between real and prediction result, not the predicted result, the claim is therefore indefinite.  For the purpose of applying providing the second output when the predicted result fall outside the predetermined threshold of the real result”.
Regarding claim 4, 13,
(a) “the predetermined threshold”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “the predetermined threshold of the real result”.
(b)  “sending the real result to the neural network when the predicted result falls outside of a predetermined threshold”, according to parent claim 2, 12 and specification [0048], the threshold is applied compared with the difference between real and prediction result, not the predicted result, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “sending the real result to the neural network when the predicted result falls outside of a predetermined threshold of the real result”.
Regarding claims 4-5 / 13-14, which depend on above rejected claim 3 / 12, are rejected for the same reason. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi et al., US-PATENT NO.6,108,648 [hereafter Lakshmi] in view of Haft, et al., US-PGPUB NO.2007/0168329A1 [hereafter Haft].

With regards to claim 10, Lakshmi teaches 
“A system for generating approximations of query results, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry (Lakshmi, FIG.1), configure the system to: send a received query to a neural network, wherein the received query is executable on a target data set (Lakshmi, FIG.2, FIG.9, C11L6-10 ‘estimating selectivity using the generated neural network … The process 320 receives and decodes the query … Next, the process 320 look up estimate tables for functions noted in the query’) …”
Lakshmi does not explicitly detail “receive from the neural network a predicted result to the received query;  Page 19 of 29SSNE P1059 provide the predicted result as a first output to a device having initiated the received query; determine a real result of the query from a data set stored in the database when the predicted result is insufficiently accurate; and provide the real result as a second output to the device having initiated the received query”
However Haft l teaches “receive from the neural network a predicted result to the received query;  Page 19 of 29SSNE P1059 provide the predicted result as a first output to a device having initiated the received query (Haft, FIG.2, Item 203 ‘Form an SQL query’, Item 204, ‘Query the statistical mode in accordance with the SQL query’, [0024], ‘a statistical model is to be understood as any model that represents (exactly or approximately) all the statistical connections or the common frequency distribution of the data in a database, for example a Bayesian (or causal) network …., a statistical clustering model or a trained artificial neural network.  The statistical model can therefore be understood as a complete, exact or approximate, but compressed image of the statistics of the database’, FIG.4, Item 204 ’Query the statistical model in accordance with the SQL query’, Item 401 ‘Send approximate result to client’); determine a real result of the query from a data set stored in the database when the predicted result is insufficiently accurate; and provide the real result as a second output to the device having initiated the received query (Haft, FIG.2, Item 207, 209, 210)

    PNG
    media_image1.png
    739
    496
    media_image1.png
    Greyscale

).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi and Haft .   
The motivation for doing so would have been to enable reduction of time for processing database queries (Haft, [0018]). 

With regards to claim 15, Lakshmi in view of Haft teaches 
“The system of claim 10, wherein the neural network comprises a plurality of neurons configured to generate the predicted result, and wherein each neuron is assigned a weight value (Lakshmi, FIG.3, FIG.8

    PNG
    media_image2.png
    544
    257
    media_image2.png
    Greyscale

).”

With regards to claim 16, Lakshmi in view of Haft teaches 
“The system of claim 10”
Lakshmi does not explicitly detail “wherein the predicted result is provided without querying the database with the received query”
However Haft teaches “wherein the predicted result is provided without querying the database with the received query (Haft, FIG.4, Item 204 ’Query the statistical model in accordance with the SQL query’, Item 401 ‘Send approximate result to client’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi and Haft before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi to include providing estimated query result to client as taught in Haft.   
The motivation for doing so would have been to enable reduction of time for processing database queries (Haft, [0018]). 

With regards to claim 17, Lakshmi in view of Haft teaches 
“The system of claim 10”
Lakshmi does not explicitly detail “wherein the system is further configured to:  Page 20 of 29SSNE P1059 query the database with the received query to provide the real result”
However Haft teaches “wherein the system is further configured to:  Page 20 of 29SSNE P1059 query the database with the received query to provide the real result (Haft, FIG.4, Item Query the database in  accordance with the second SQL query, Item 404 ‘Send result to client’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi and Haft before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi to include providing query result to client as taught in Haft.   
The motivation for doing so would have been to enable reduction of time for processing database queries (Haft, [0018]). 

Claims 1, 6-8, 20 are substantially similar to claims 10, 15-17. The arguments as
given above for claims 10, 15-17 are applied, mutatis mutandis, to claims 1, 6-8, 20
therefore the rejection of claims 10, 15-17 are applied accordingly.

The combined teaching described above will be referred as Lakshmi + Haft hereafter.

Claims 2-5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi et al., US-PATENT NO.6,108,648 [hereafter Lakshmi] in view of Haft, et al., US-PGPUB NO.2007/0168329A1 [hereafter Haft], and Doulamis, et al., “On-Line Retrainable Neural Networks: Improving the Performance of Neural Networks in Image Analysis Problems”, IEEE Transactions on Neural Networks, Vol.11, No.1, January 2000, [hereafter Doulamis].

With regards to claim 11, Lakshmi + Haft teaches 
“The system of claim 10”
Lakshmi + Haft does not explicitly detail “wherein the system is further configured to: determine if the predicted result is within a predetermined threshold of the real result”
However Doulamis teaches “wherein the system is further configured to: determine if the predicted result is within a predetermined threshold of the real result (Doulamis, p.146, Left Column, ‘where T is a threshold which expresses the maximum tolerance, beyond which retraining is required for improving the network performance’, and Right Column, 

    PNG
    media_image3.png
    194
    526
    media_image3.png
    Greyscale

).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi + Haft and Doulamis before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi + Haft to include retraining neural network as taught in Doulamis.   
The motivation for doing so would have been for improving the performance of neural network classifiers (Doulamis, Abstract). 

With regards to claim 12, Lakshmi in view of Haft and Doulamis teaches 
“The system of claim 11”
Lakshmi does not explicitly detail “wherein the system is further configured to: provide the second output when the predicted result exceeds the predetermined threshold”
However Haft teaches providing second output when the estimated result is not acceptable (Haft, FIG.2, Item 207 ‘Result OK?’, Item 209 ‘Query the database in accordance with SQL query’, Item 210 ‘Send result to client’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi and Haft before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi to include providing real query result to client when the estimation is not acceptable as taught in Haft.   
The motivation for doing so would have been to enable reduction of time for processing database queries (Haft, [0018]). 

With regards to claim 13, Lakshmi in view of Haft and Doulamis teaches 
“The system of claim 12”
Lakshmi + Haft does not explicitly detail “wherein the system is further configured to: send the real result to the neural network when the predicted result falls outside of a predetermined threshold, wherein the real result is utilized to train the neural network”
 Doulamis teaches “wherein the system is further configured to: send the real result to the neural network when the predicted result falls outside of a predetermined threshold, wherein the real result is utilized to train the neural network (Doulamis, p.146, Left Column, ‘where T is a threshold which expresses the maximum tolerance, beyond which retraining is required for improving the network performance’, and Right Column, 

    PNG
    media_image3.png
    194
    526
    media_image3.png
    Greyscale

).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi + Haft and Doulamis before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi + Haft to include retraining neural entwork as taught in Doulamis.   
The motivation for doing so would have been for improving the performance of neural network classifiers (Doulamis, Abstract). 

With regards to claim 14, Lakshmi in view of Haft and Doulamis teaches 
“The system of claim 13, wherein the system is further configured to: adjust a weight value of at least one neuron of a plurality of neurons based on a comparison between the predicated result and the real result (Lakshmi, FIG.2-4, C5L9-1, ‘The error estimator 142 compares the expected results against the neural network’ output and generates a difference value, which is provided as a feedback to the neural network 140 to correct predictions from the neural network 140’, and C5L67-C6L4, ‘each channel between two neurons in the network 140 is assigned a connection weight to represent its status.  These bias and weight values are adjusted dynamically during the training period to generate the output of the network 140’

    PNG
    media_image4.png
    715
    935
    media_image4.png
    Greyscale

).”

Claims 2-5 are substantially similar to claims 11-14. The arguments as
given above for claims 11-14 are applied, mutatis mutandis, to claims 2-5,
therefore the rejection of claims 11-14 are applied accordingly.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi et al., US-PATENT NO.6,108,648 [hereafter Lakshmi] in view of Haft, et al., US-PGPUB NO.2007/0168329A1 [hereafter Haft], and Ahn, et al., US-PGPUB NO.2014/0344203A1 [hereafter Ahn].

With regards to claim 18, Lakshmi + Haft teaches 
“The system of claim 10”
Lakshmi + Haft does not explicitly detail “wherein the system further comprises a neural computer”
However Ahn teaches “wherein the system further comprises a neural computer (Ahn, [0048], ‘the neural network computing apparatus may be applied to implement a large-capacity wide-use neural computer’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi + Haft and Ahn before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi + Haft to include neural computer as shown in Ahn.   
The motivation for doing so would have been for increase processing speed (Ahn, [0046]). 

With regards to claim 19, Lakshmi in view of Haft and Ahn teaches 
“The system of claim 18”
“wherein the neural computer comprises at least one of: a von-Neumann multiprocessor, a graphical processing unit (GPU), a vector processor, an array processor, and a tensor processing unit”
However Ahn teaches “wherein the neural computer comprises at least one of: a von-Neumann multiprocessor, a graphical processing unit (GPU), a vector processor, an array processor, and a tensor processing unit (Ahn, [0027], ‘Most of the virtual implementation methods use an existing Von Neumann computer or use a multi-processing system including such computers connected in parallel’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lakshmi + Haft and Ahn before him or her, to modify the process and system of approximating database query process using neural networks of Lakshmi + Haft to include neural computer implementation examples as shown in Ahn.   
The motivation for doing so would have been for increase processing speed (Ahn, [0046]). 



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Abeysooriya, et al., US-PATENT NO.6,108,648 [hereafter Abeysooriya] shows error threshold for re-training neural networks.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126